In Banc.
This action was instituted against the Steel Tank  Pipe Company of Oregon, a corporation, and George C. Dierking. The cause was tried to the court and jury, and a verdict was rendered in favor of plaintiff against both defendants. The defendant Steel Tank  Pipe Company appealed.
Defendants filed separate answers. It is admitted in both that any injuries sustained by plaintiff were proximately due to the negligence of defendant George C. Dierking, and that he was liable to plaintiff for such sum as would reasonably compensate her for her injuries. The testimony in the case tended to show the following facts: T.L. Hanning was president and manager of the appellant Steel Tank  Pipe Company and defendant George C. Dierking was its vice president, shop superintendent and estimator, and superintended the installation of sold equipment. His duties also included the selling of the company's products. He had no fixed hours for work or business of the company. The appellant Steel Tank  Pipe Company was carrying on the business of manufacturing, selling and installing steel tanks and pipes.
In 1933, the Star Brewery Company, of Vancouver, Washington, was engaged in constructing and equipping a brewery. During the summer of 1933 the Steel Tank  Pipe Company, largely through the instrumentality of defendant Dierking, on account of his friendship with the officers of the Star Brewery Company, obtained a contract for the installation of *Page 388 
17 fermenting tanks, the installation of which was finished about September. There was a second contract for eight storage tanks to be manufactured and installed by the Steel Tank  Pipe Company for the Star Brewery Company. All of the installation was superintended by defendant Dierking. About October 17 the further work of installation was suspended until after the Star Brewery Company had commenced brewing, on account of a desire to use the space where the tanks were to be installed for storage purposes. The Steel Tank  Pipe Company succeeded in obtaining contracts with the Star Brewery Company for the construction and equipment of its brewery for the furnishing of a total of 77 tanks. On October 24 these eight storage tanks were in process of manufacture, under the supervision of Mr. Dierking, and they resumed installation on November 4. Two or three days prior to October 24, Mr. Dierking went to the Star Brewery Company's office to find out when they were going to start operations and he was informed that they would start the week of October 24. Dierking testified: "We had the installation of the smoke connection, smoke-stack, on the boilers," and did miscellaneous repair work on the plant. Mr. T.L. Hanning, president of the appellant corporation, was invited to attend the opening on October 24, but, on account of press of other matters, was unable to attend, and Mr. Dierking, vice president, went in his stead. While the work of installing tanks was suspended at the brewery, Mr. Dierking states that he was in and out of the brewery all the time.
On October 24, 1933, Dierking left the office of the corporation in Portland about 4:45 p.m. and drove to the Star Brewery Company after the fermenting tanks and smokestack had been installed and the repairs on the plant had been made, to see the operation of the *Page 389 
brewery and the men with whom he had been doing business, as an officer of the Steel Tank  Pipe Company. He expected to find the brewery in operation, but did not know the hour of closing. As he testified, he "went to see the plant in operation, but they had closed down". He went through the lower portion of the brewery plant. After being at the brewery about an hour, Dierking left in his automobile and proceeded on a direct route toward Portland in the direction of the plant of appellant and also in the direction of his home, which was beyond the plant. After leaving the interstate bridge, and before reaching the plant, he carelessly and negligently drove his car head-on into the automobile in which plaintiff was riding as a passenger, as a proximate result of which plaintiff received the injuries for which judgment in this case was obtained.
The appellant had three automobiles for the use of its officers and agents, any of which could be used by Dierking when they were available and necessary. A short time before Dierking left for Vancouver there were two cars at the company's office belonging to the company. Whether they were available for the use of Dierking or not is not very clear in the testimony. Hanning testified that he did not know whether there were any company cars available because he was not there when Dierking left the office. Mr. John L. Stevenson testified that he knew of only one company car being available, and that one was the car that he used in going to and from his home. When Dierking used his own car for the company, it paid him mileage.
In regard to the purpose for which Mr. Hanning, the president of the Steel Tank  Pipe Company, intended to go to the Star Brewery Company, and for which Mr. Dierking went in his place, the testimony of John F. Turner, a traffic officer, shows as follows: *Page 390 
"He explained to me that his company had installed the equipment there, and that the brewery was going to commence to operate on this date, and Mr. Dierking had gone over for the purpose of seeing the brewery commencing to operate."
Soon after the collision and injury to the plaintiff, Mr. Dierking went to the telephone and called T.L. Hanning, president of the Steel Tank  Pipe Company. After Mr. Hanning saw Mr. Dierking he went to the scene of the accident and talked to the traffic officer about Mr. Dierking's car and then went to the hospital to inquire about the condition of the injured people.
On the morning of October 25, about 9 o'clock, Mr. Hanning and Mr. Turner went together to St. Joseph's hospital in Vancouver, where the plaintiff and her daughter were confined. Mrs. Wilson told Mr. Hanning that she was worrying about her relatives in Coquille, seeing an account of the accident in the paper, and she wanted to communicate with them. Mr. Hanning agreed to wire her relatives at Coquille immediately on his return to the office, and told her not to worry, that everything would be taken care of. Mr. Turner further testified that, "He told her that Mr. Dierking was the vice president of the company of which he was president, and that he, Mr. Hanning, would take care of everything, as he was associated with Mr. Dierking."
It is conceded that the defendant Dierking was an officer and agent of the appellant corporation. The question for determination is whether the testimony warranted the jury in finding that at the time of the accident he was acting for and on behalf of his employer, the Steel Tank  Pipe Company, in furtherance of its business and within the scope of his employment. *Page 391 
The testimony on behalf of appellant differs from that of plaintiff upon some material points, but, where persons of reasonable minds might draw different inferences from conflicting evidence introduced to establish a fact in dispute, the question becomes one for the jury. The court is not to determine the weight of the evidence. The verdict of the jury, where the evidence is conflicting, will not be disturbed, if there is substantial evidence to support the verdict: Miller v. Service Sales, Inc., 149 Or. 11 (38 P.2d 995, 96 A.L.R. 628);Mansfield v. Southern Oregon Stages, 136 Or. 669
(1 P.2d 591); Pryor v. Strawn, 73 F.2d 595.
At the close of the testimony appellant moved the court for an order directing the jury to return a verdict in its favor, and submitted written instructions to the jury directing a verdict in favor of defendant Steel Tank  Pipe Company, which motion and requested instructions were denied. The appellant assigns the rulings as error.
Appellant states in its brief:
"An employee `while acting as his own master for the time being, is not within the scope of his employment so as to render the master liable therefor'. If the act resulting in the injury is committed by the servant at a time when he is off duty, the master will not be held liable therefor." Citing Reardon v.Coleman Bros. Inc., 277 Mass. 219 (178 N.E. 638); Pyyny v.Loose-Wiles Biscuit Co., 253 Mass. 574 (149 N.E. 541); Khouryv. Edison Electric Illuminating Co., 265 Mass. 236 (164 N.E. 77, 60 A.L.R. 1159); Slater v. Advance Thresher Co., 97 Minn. 305
(107 N.W. 133, 5 L.R.A. (N.S.) 598); Archie v. Hudson-EssexCo., 45 R.I. 109 (120 A. 162).
We are in accord with this statement. *Page 392 
The jury were warranted in finding from the testimony in the case that defendant Dierking, vice president of the Steel Tank 
Pipe Company, went to Vancouver, Washington, on October 24, 1933, in the interest of his employer, the Steel Tank  Pipe Company. Prior to that date, the Steel Tank  Pipe Company had done considerable business with the Star Brewery Company of Vancouver, where Dierking went, and there was considerably more business in the offing. About 17 fermenting tanks had been installed under the inspection of Dierking and eight storage tanks were contracted for by the Star Brewery Company from the appellant and were in preparation for being installed. As one witness stated, 60 storage tanks were purchased by the Star Brewery Company and installed by the Steel Tank  Pipe Company at this brewery. The jury would not be presumed to think that the officers of the Steel Tank  Pipe Company would be willing to have their work first inspected and tested by a competitor, where they made repairs and installed the smokestack, without the Steel Tank 
Pipe Company being represented. It was in their interest that Dierking should be there at the time appointed to commence the operation of the brewery. He was there and went through the plant on one floor. He intended to be there while the brewery was in operation but was late, and he expected to hear about the operation. The fact that there was a social gathering there at the time would not change the matter. Undoubtedly the jury believed the Steel Tank  Pipe Company was interested in ascertaining the time for resuming the installation of the tanks, which the testimony indicates depended upon starting the operation of the brewery. The installation of the tanks by the appellant was not completed at the time of the visit of Dierking on October 24. It was *Page 393 
only suspended. Indeed, in describing the transaction to the jury, Dierking, in referring to one of the contracts for the tanks, said: "It was the contract that was being installed at the time of this accident."
In Miller v. Service  Sales, Inc., supra, Mr. Justice BELT uses the following language:
"However, if the evidence is not of such conclusive nature and reasonable-minded persons might draw different inferences therefrom, it is not within the province of the court to direct a verdict. No jury is bound to believe evidence, even though uncontradicted, if it is clouded with uncertainty and improbability. If there are facts and circumstances negativing the idea that this car was loaned to Erskine, the finding of the jury on the question of agency is conclusive."
In Pryor v. Strawn, 73 F.2d 595, at page 596 of the report, we read:
"The denial of defendants' motion for a directed verdict brings before us the question of the sufficiency of the evidence to sustain the judgment and verdict. In considering that question, we do not weigh the evidence, but examine it only for the purpose of determining whether or not there was substantial evidence to sustain the verdict. [Citing authority.] We must accept the testimony in favor of plaintiff as true, and plaintiff is also entitled to such reasonable favorable inferences as may fairly be drawn therefrom, and, where the evidence, when so considered, is of such a character that reasonable men may reach different conclusions, then the case presents a jury question, and the court should not direct a verdict."
As we understand the brief of appellant, it is contended that the statements of T.L. Hanning are not competent or binding upon the appellant. The general rule is stated in 3 Enc. of Evidence, 638, as follows:
"The general rule is that admissions and declarations of an officer or agent of a corporation against the interest of the corporation are binding upon it, *Page 394 
and admissible in evidence against it, provided that at the time they were made the officer or agent was acting for and on behalf of the corporation, and within the scope of his authority, or, although at the time when they were made, they were not expressly authorized or provided for, they had been since ratified by the corporation."
In 4 Cook on Corporations, (8th Ed.) § 726, it is stated, in substance, that if a particular officer or agent has power to represent or contract for a corporation, he may in many cases bind the company by his admissions or declarations in regard thereto. His power to do so must be shown. See 22 C.J. 386, § 460. In the present case the undisputed evidence is that Dierking made the estimate for the tanks contracted for and Mr. Hanning signed the contracts for the corporation. The jury would be warranted in believing he was authorized to do so.
The testimony indicated that Dierking was the agent and servant of the Steel Tank  Pipe Company and was engaged in its business at the time of the accident, and that he was using his own car for the company. We think the sound and reasonable rule in regard thereto is as announced in Cook v. Sanger, 110 Cal. App. 90
(293 P. 794, 800), as follows:
"If one has control or the right to control the person operating the automobile, has the power of employment or discharge, and may direct the person operating the automobile where to go and what services to perform upon his mission, and has a right to discharge the employee for any disobedience or any wrongful act while on such mission, we think the legal power of control and the relation of master and servant is established."
It is the contention of appellant that in any event Dierking terminated his day's work when he left the *Page 395 
brewery at Vancouver, and that at the time of the accident he was on his way home. If, as we think the jury was warranted in believing, Dierking went from Portland to Vancouver on a mission for his company and in the furtherance of its interests, it was just as much a part of his duty to return to Portland, which he was doing when the accident happened, as it was in going from Portland to Vancouver. If a man is employed by another to go from Salem to Eugene to sell some bonds for his employer, and proceeds to that place and transacts the business, it is a part of that business when he returns to Salem. It could not be expected that Dierking would remain at Vancouver and decimate the citizenship of Oregon. See Western Union Tele. Co. v. Dubell,69 F.2d 149, where the court said:
"The errand on which the master had sent the boy required a movement out and a movement back, both within the field of his employment. The outward movement was confessedly within the scope of his employment. Was the return movement also within the scope of his employment? The learned trial judge did not know; nor do we."
In Silent Automatic Sales Corp. v. Stayton, 45 F.2d 471, the court, in passing upon the question of master and servant, said:
"There is no dispute as to the ownership of the car, nor that it was used in the business of appellant. The fact that ownership was in Smith, an employee, instead of in appellant, cannot avail the latter. Yellowway v. Hawkins (C.C.A. 8) 38 F.2d 731. The crucial question upon this phase of the controversy is whether the employee-driver was then and there engaged in the line of his duty, and within the scope of his employment. * * *
The great weight of reason and authority is to the effect that where an employee is returning from work, with the consent and by authority of the employer, *Page 396 
in a vehicle owned or used in the business of the employer, he is acting within the scope of his employment."
See also Altoonian v. Muldonian, 277 Mass. 53 (177 N.E. 830).
In May v. Farrell, 94 Cal. App. 703 (271 P. 789), we find the following:
"Where the service is not performed at a fixed place, it might properly be held, as was suggested in the above case, that the day's employment commenced at the hour in the morning when the servant reported for duty, and terminated upon his return in the evening; and it is immaterial in determining the question of agency whether he was going upon or returning from an errand undertaken in pursuit of his master's business (citing cases), it being sufficient, as above stated, that he was engaged in acts contributing to the service; and where the evidence raises the question whether he was so engaged the issue is one for the jury. (Citing cases)."
Dierking, who was an officer of the Steel Tank  Pipe Company, and who went to Vancouver instead of the president, is to be distinguished from an ordinary laborer who is employed a certain number of hours and whose responsibility to his employer ends when his day's work is done. Every act done by Dierking in behalf of his company and in furtherance of the interests thereof was a direct act of the corporation. The jury could consider that Dierking does not appear to be interested personally in the business conducted by the Steel Tank  Pipe Company and the Star Brewery Company, and also take into consideration the fact that during the suspension of the actual work of installing the tanks he made two visits to the Star Brewery Company inquiring in regard to the arrangement and noticing the success of the work performed by his company, *Page 397 
and that on the last of such visits, October 24, he was sent there by T.L. Hanning, president of the defendant corporation, and was acting for and on behalf of his employer and within the scope of his employment: Bingham v. Lipman, 40 Or. 363, 371
(67 P. 98); Gill v. Selling, 125 Or. 587 (267 P. 812, 58 A.L.R. 1556); Pelton v. Gen. Motors Accept. Corp., 139 Or. 198, 205
(7 P.2d 263, 9 P.2d 128); Lane v. Nat. Ins. Agency, 148 Or. 589
(37 P.2d 365). In Pelton v. Gen. Motors Accept. Corp., supra, Mr. Justice BELT used the following language:
"However, we do not consider that Broadbent may be classified as an inferior or menial agent. He was directed by the credit manager to exercise supervision over the collection of the amount due under the contract with the plaintiff. Prior to such direction the credit manager had authorized the Fireman's Fund Insurance Company to repossess the car. The action of Broadbent could well be looked upon as one of a managing officer and, therefore, what he did amounted to a participation by the corporation in the violation of the rights of the plaintiff."
In Southwestern Bell Tele. Co. v. Roberts, 182 Ark. 211
(31 S.W.2d 302, the driver of the car was foreman for the appellant. The driver owned the automobile, and the company paid nothing for its upkeep or use, nor for gas or oil. The evidence showed that the car had been used previously in the company's business by the foreman, with the master's knowledge. On the day in question the driver and owner of the automobile was driving his car, at about 7:30 a.m., in the direction in which he had a crew working some miles away, when the accident happened. The court held that the question of the master's liability was for the jury.
In King v. Emerson, (Cal.App.) 288 P. 1099, the court holds where the relationship of master and servant *Page 398 
is established, the question as to whether the servant was in the performance of the master's business or acting within the scope of his employment at the time the accident occurred, where there is any evidence upon this question, is one for the jury. As shown on page 1103 of the report, the court said:
"It is contended that Fairfield was not acting in the scope of any employment. We are satisfied that there was sufficient evidence to justify the jury in concluding that Fairfield, at the time of the injury, was acting in discharge of his duties. If a servant, employee, or agent is engaged in business in which the master is interested, either directly or indirectly, it is the master's business, and he will be held liable." See Guitar v.Wheeler, (Tex.Civ.App.) 36 S.W.2d 325; Tyler v. Moore,111 Or. 499, 509 (226 P. 443).
In Fidelity Union Life Ins. Co. v. McGinnis, (Tex.)62 S.W.2d 186, it appeared that at the time of the accident the employee was on his way to see an insurance prospect and was operating his own car on which he paid all expenses, and without his employer's knowledge. The court held that he was not an independent contractor and was acting within the scope of his employment with implied authority to use the car, and that the employer was liable to the injured parties.
A careful reading and study of the testimony in the case leads us to believe there was no error of the trial court in denying appellant's motion for a directed verdict or in refusing to instruct the jury to find a verdict for appellant.
It follows that the judgment of the circuit court should be affirmed. It is so ordered.
BELT, J., not participating.
ROSSMAN, J., dissenting. *Page 399